Citation Nr: 0314158	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  00-05 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a 
removal of the left kidney.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran was discharged from active duty in May 1976 after 
over 10 years of honorable service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision issued by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
status post left nephrectomy.  

The veteran had previously been denied service connection for 
residuals of left kidney via an October 1976 rating decision, 
as there was no evidence of residuals from the remedial 
operation conducted while the veteran was in service.  In a 
December 2001 decision, the Board determined that the 1976 
decision was not final due to the submission of additional 
service medical records not associated with the veteran's 
claims folder at the time of the 1976 rating decision.  This 
matter was remanded by the Board for additional development 
before appellate review of the merits of the veteran's claim.  
The requested development is now complete and this matter is 
again before the Board for appellate review.

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge, formerly known as a Member of the Board, 
in July 2001.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's service connection claim has been developed and 
obtained, and all due process concerns have been addressed.

2.  The medical evidence of record reveals the veteran was 
involved in a car accident as a child that resulted in a left 
kidney condition.  His March 1966 pre-induction report of 
medical examination notes that the veteran had had abdominal 
surgery due to an injury.

3.   The veteran's pre-existing left kidney condition did not 
increase in severity while on active duty beyond the normal 
progression of the disease.

4.  On October 15, 2002, prior to the promulgation of a 
decision in the appeal for entitlement to service connection 
for PTSD, the Board received notification from the appellant 
that a withdrawal of this appeal is requested.


CONCLUSIONS OF LAW

1.  The veteran's left kidney condition existed prior to his 
military service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2002).

2.  The veteran's pre-existing kidney condition, status post-
operative, was not aggravated by his military service.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.306 (2002).

3.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met vis-à-vis his claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was notified that VA would aid 
him in obtaining evidence to substantiate his claim by making 
reasonable efforts to obtain evidence sufficiently identified 
by him from government agencies, employers, and all 
healthcare providers via letter in January 2002 and via the 
March 2003 Supplemental Statement of the Case (SSOC).  He was 
further notified that ultimate responsibility for the 
submission of evidence remained with him and that he would be 
notified of any records that could not be obtained so that he 
could attempt to submit the records.  He was notified of the 
laws and regulations pertinent to the principles of service 
connection, including aggravation of a pre-existing 
disability, in the February 2000 Statement of the Case (SOC) 
and the March 2003 SSOC.  The Board finds that VA's duty to 
notify has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The veteran was afforded a VA examination in October 
2002.  See 38 C.F.R. § 3.159(c)(4) (2002).  The resulting 
report has been obtained.  The veteran was afforded the 
opportunity to offer testimony before the undersigned Acting 
Veterans Law Judge in July 2001.  A transcript is of record.  
VA treatment records have been obtained.  Additionally, 
private medical records from the veteran's treating physician 
have been associated with his claims folder.  The veteran has 
not identified evidence not of record.  Therefore, the Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required, and would be otherwise 
unproductive.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

II.  Service Connection for Residuals of Left Kidney Removal

The veteran contends that he is entitled to service 
connection for the residuals of his in-service left kidney 
removal.  Service connection may be granted for a disability 
due to a disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  A veteran is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service, although this presumption of soundness 
may be rebutted by clear and unmistakable evidence that the 
condition manifested in service existed before service.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2002).

As an initial matter, the Board will address whether the left 
kidney condition existed before his service.  A veteran will 
be considered in sound condition upon entering service except 
for noted defects.  See 38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. §§ 3.303(c), 3.304(b) (2002).  In the instant case, 
the veteran's March 1966 pre-induction report of medical 
examination notes that the veteran had had abdominal surgery 
due to an injury.  Later service medical records reveal that 
the veteran's abdominal surgery was the result of an 
automobile accident that had occurred when the veteran was a 
child.  Therefore, the Board finds that the veteran's kidney 
condition pre-existed his service and the presumption of 
soundness is not triggered.

A preservice condition will be considered to have been 
aggravated by service when there is an increase in disability 
during service, unless the increase in disability is due to 
the natural progress of the condition.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2002).  An increase in 
severity is distinguished from the mere recurrence of 
manifestations of the pre-existing injury or disease.  
Evidence of temporary flare-ups symptomatic of an underlying 
preexisting condition, alone or without more, does not 
satisfy the level of proof required to establish an increase 
in disability.  Davis v. Principi, 276 F.3d 1361 (Fed. Cir. 
2002).  Clear and unmistakable evidence is required to rebut 
the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.303(b) (2002).

In the instant case, the veteran's service medical records 
indicate that the veteran had recurring abdominal pain and in 
early November 1966 he experienced a 20 minute episode of 
sharp pain in the left upper quadrant with flank pain.  His 
service medical records indicate that the pain was severe and 
that testing revealed calcification in the left upper 
quadrant.  On November 8, 1966, the veteran's left kidney was 
removed.  The operation report reflects that there was severe 
scarring and adhesion over the entire kidney surface and the 
left kidney was felt to be of very poor quality with thinning 
of the cortical layers.  A nephrectomy was felt to be in 
order.  A December 1966 consultation report reflects that the 
veteran's left kidney incision healed well and palpitation 
revealed no tender areas.  The report reflects that the pain 
experienced by the veteran was probably due to strain of the 
incised abdominal muscles and that strenuous exercise was to 
be avoided for two more weeks.

As the veteran had one kidney, a consultation was requested 
in May 1973.  The May 1973 consultation report reflects that 
the veteran had properly functioning, normal right kidney.  
The veteran's May 1976 report of medical examination for 
separation reflects that the veteran' abdomen was clinically 
evaluated as normal and notes that the veteran had scars from 
his nephrectomy.  The examination report reflects that the 
examiner indicated that the veteran was status post 
nephrectomy and he was qualified for separation. 

In short, the veteran's pre-existing kidney condition 
increased in severity while he was on active duty such that a 
nephrectomy was performed.  As previously indicated, a pre-
existing condition will generally be considered to have been 
aggravated when there was an increase in disability unless 
the increase in disability was due to the natural progress of 
the disease.  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
See 38 C.F.R. § 3.306(b) (2002).  Clear and unmistakable 
evidence is evidence that is undebatable (cannot be 
misinterpreted and misunderstood).  See Vanerson v. West, 12 
Vet. App. 254, 258 (1999).  The October 2002 VA examination 
report reflects that the VA examiner, after reviewing the 
veteran's claims folder, indicated that the veteran's 
increasing symptoms and subsequent nephrectomy were nothing 
more than the natural progress of his pre-existing left 
kidney condition.  A July 2000 letter from a private 
physician does not contradict the October 2002 VA examination 
report.  Instead, the letter reflects that the private 
physician indicated that, after a review of the veteran's 
service medical records, a left nephrectomy was not 
absolutely an unreasonable approach at that time but whether 
the left kidney could have been left intact and a nephrectomy 
avoided was a question that could be considered.  The July 
2000 letter does not indicate whether the veteran's increase 
in symptoms that led to the nephrectomy was the natural 
progression of his pre-existing disease and is therefore not 
material to the matter at hand.  Thus, the Board finds that 
while the veteran's pre-existing left kidney condition 
increased in severity while on active duty, clear and 
unmistakable evidence rebuts that presumption of aggravation 
as the material medical evidence of record indicates that the 
veteran's increasing in-service symptoms and subsequent 
nephrectomy were the natural progress of his pre-existing 
condition.

Additionally, where a pre-existing disability has been 
medically or surgically treated during service and the usual 
effects of treatment have ameliorated the disability so that 
it is no more disabling than it was at the time of entry into 
service, the presumption of aggravation does not attach.  
Verdon v. Brown, 8 Vet. App. 529 (1996).  In the instant 
case, the veteran's May 1976 report of medical examination 
for separation reflects that his abdomen was clinically 
evaluated as normal.  Private medical records from December 
1999 to June 2002 reflect the veteran's history of a left 
nephrectomy but indicate that his abdomen was benign, soft, 
and nontender with normal bowel sounds.  His VA treatment 
records do not reflect treatment for a kidney condition.  
Moreover, the July 2001 hearing transcript reflects that the 
veteran testified that his did not have any problems with his 
kidney at that time and accordingly he did not describe any 
symptoms due to a kidney condition other than some soreness 
in his abdomen for a few years after his operation.  
Furthermore, the July 2000 letter from the veteran's private 
physician reflects that the veteran had had a relatively 
unremarkable urologic history since his nephrectomy.  In 
short, the medical evidence of record is indicative of an 
improvement of the veteran's pre-existing left kidney 
condition after his in-service nephrectomy.  As such, the 
presumption of aggravation does not attach to his claim.

The Board notes that the veteran, in essence, argues that his 
pre-existing kidney condition underwent an increase in 
disability while he was on active duty as he now has post-
operative scars.  The usual effects of medical and surgical 
treatment in service, having the effect of ameliorating a 
disease or other conditions incurred before enlistment, 
including postoperative scars, absent or poorly functioning 
parts or organs, will not be considered service connected 
unless the disease or injury is otherwise aggravated by 
service.  38 C.F.R. § 3.306(b)(1) (2002).  Service connection 
is not warranted for the veteran's post-operative scars as a 
residual of his in-service left kidney removal as his pre-
existing kidney condition was not otherwise aggravated by 
service.  Furthermore, the Board notes that the veteran's 
assertions, as a layperson, that his disability increased in 
severity while on active duty is not competent medical 
evidence of aggravation.  McIntosh v. Brown, 4 Vet. App. 553 
(1993).

In brief, the Board finds that clear and unmistakable 
evidence reveals that the veteran's pre-existing kidney 
condition did not increase in severity in service beyond the 
normal progression of the disease.  Accordingly, the Board 
finds that active duty did not aggravate the veteran's pre-
existing left kidney condition, status post-operative.  
Accordingly, the Board concludes that the preponderance of 
the evidence weighs against the veteran's claim for service 
connection for residuals of left kidney removal.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The Board has 
considered the doctrine of reasonable doubt in the veteran's 
favor, but, as the preponderance of the evidence is against 
his service connection claim, that doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2002).

III.  Service Connection for PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the appellant or by his authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c) (2002).  The appellant has withdrawn his 
appeal for entitlement to service connection for PTSD via 
October 2002 correspondence and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

Service connection for residuals of left kidney removal is 
denied.

The appeal for entitlement to service connection for PTSD is 
dismissed.



	                        
____________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

